There is no doubt that the letter of the defendants to Dickerson, the payee of the drafts, dispensed to a certain extent with the obligation of promptly forwarding them for presentment to the drawee. The precise question is whether it was incumbent upon the plaintiffs in this action to show that Dickerson proceeded promptly with his negotiation to purchase land, and forwarded the drafts immediately after the purchase land, and forwarded the drafts immediately after the purchase had been consummated, or after it had fallen through, if the contemplated purchase did not take place. There was in fact no evidence on that subject, *Page 646 
and about two months elapsed before the presentment was actually made. I am of opinion that it was not necessary for the plaintiffs to give such evidence. The letter of Dickerson, to which the plaintiffs' was an answer, did not refer to a concluded bargain on land, where nothing remained but the payment of the price, but to a chance to purchase some land. The understanding of such an expression would be, that the negotiation was yet to be made, and that Dickerson wanted the money so as to be prepared on his part. The defendants so understood the matter, as is apparent from their request that he should hold on to the drafts until he should have made the purchase. The words which are added, "as you know they (the drafts) are good," imply that the writers knew, or understood, that the transaction in which the money was to be employed would require time for its completion, and from the nature of the case that time would be indefinite and incapable of present ascertainment, and that they left that time to the convenience and the discretion of Dickerson. It implies further, that the drawees considered it for their advantage that the collection of the drafts should be postponed as long as would consist with the convenience of the payee. Otherwise the request would have been without motive, and would have been idle. The letter is equivalent to a suggestion that the payee would be safe in keeping the drafts out of circulation as long as his affairs or his convenience might require, because he knew that the parties to them were good, and that they, the drawees, desired, for reasons of their own, that he would do so. By thus writing, the defendants took upon themselves the hazard of the insolvency of the drawees. By agreeing that the payee might delay the collection for any indefinite period which his business might require, they assumed the duty of watching, so far as it might be necessary, the condition and pecuniary circumstances of the drawees, and of giving notice to the holder if anything should occur to require an early presentment. At the outset they released the payee from the obligation of diligence which the law-merchant imposed upon him; and if he was guilty of any want of diligence which *Page 647 
was imposed upon him by the substituted conventional arrangement, it was for them to show it.
I do not say that the payee could have held the bills without presentment for any conceivable length of time. The holder would probably be considered chargeable with laches if he had kept them beyond the time for which commercial paper is most usually drawn, say from sixty to ninety days. If within that time the drawers desired to accelerate the collection, they should have given notice to the holder. The decision of the judge, who tried the case without a jury, is equivalent to a verdict. If, therefore, it should be conceded that the question of diligence was a matter of fact to be passed upon in the way such questions are determined, we could not say that the delay was unreasonable. Investments in land always imply the consumption of more or less time. The premises frequently require to be examined, records to be searched, questions of title to be settled and conveyances to be drawn. We cannot pronounce that the trial court allowed too long a time, when they admitted two months not to be excessive. Such transactions frequently require a period as long or longer.
I think the defense was without merits, and that the judgment appealed from should be affirmed, with an allowance of damages for the delay.
Judgment affirmed. *Page 648